de GRAFFENRIED, J.
(dissenting). — Marriage is the “civil status or personal relation of one man and *652woman, which was lawfully entered into, is intended to continue during their joint lives, is not dissoluble by their consent or agreement, and which involves the reciprocal rights and obligations imposed by law upon such unions.” — 26 Cyc. pp. 825, 832, subd. “d,” and 837, subd. “b.” Marriage is a union for the joint lives of the man and the woman, and can only be dissolved by the death of one of the parties to that union, or by a divorce from the bonds of matrimony. A man and a woman may live together like man and wife, and yet not be man and wife. The living together must contemplate that union which is to continue through the joint lives of the parties. Anything short of that is not marriage. Of course where a common-law marriage is rielied upon, the acts of the parties and all that they said and did while living together are relevant as to what the parties intended by the relations which they established with each other. Where the parties obtained a license provided by statute and were married in accordance with the forms provided by statute, then the marriage is conclusively presumed, provided both parties were, at the time, capable of contracting the particular marriage (26 Cyc. 841) ; and he who assails, such a marriage has the burden of proof on him to show its invalidity. While it is true that the rule in this, state is “that marriage, like any other fact involved in a judicial inquiry, may be proved by circumstances, and' direct and positive proof of the fact is not necessary.”' (Bynon v. State, 117 Ala. 80, 23 South. 640, 67 Am. St. Rep. 163), nevertheless this rule in no way conflicts with that other rule that “if a marriage has actually taken place, the presumption is in favor of its validity” (26 Cyc. p. 880, subd. 4, and authorities cited). We also take it that the above rule in no way conflicts with the rule that if there were conflicting marriages of the *653same spouse, the presumption is that the second marriage is valid, and “the burden of showing the validity of the first marriage is on the party asserting it.” — -26 Cyc. p. 880, subd. 4, and authorities cited.
1. The undisputed facts in this case are as follows: On November 5, 1875, under a license issued on that day by Joseph Gothard, probate judge of Dallas county, Ala., Jim Bell was regularly married, by John Blevins, a minister of the gospel, to Mary Goldson. This marriage was in accordance with our statutes, and is shown by the records of Dallas county. Jim Bell and Mary Goldson were colored people and ex-slaves. After their said marriage they lived together continuously as husband and wife until Jim Bell was killed by the Tennessee Goal, Iron & Railway Company in October, 1910. During this period of 35 years, while these two people lived together as husband and wife, they raised a family of children and grandchildren, and at no time, during all that period, was the validity of their marriage questioned, and, so far as this record discloses, at no time during all that period was it claimed that Jim Bell had married previous to his marriage to said Mary Goldson. When Jim Bell was killed an administrator was appointed upon his estate, and this administrator collected $1,102.24 from the Tennessee Coal, Iron & Railroad Company for causing his death. This fund is the cause of this litigation, and if this fund had not appeared after Jim Bell’s death, we think it plain that the validity of his marriage to Mary Galdson would never have been questioned by any one. About 25 years before the death of Jim Bell a woman, Cornelia, was married to a man by the name of Jackson, in Montgomery county, Ala., under a license regularly issued, and the marriage was solemnized according to the forms of law. She so testified, and she fur*654tlier testified that there were six children born to her as the issue of this marriage. In spite of this marriage, however, this woman, Cornelia, and a son, George Bell, turned up, after the death of said Jim Bell, as claimants of said fund. They based this claim upon the proposition that shortly after emancipation — -probably in August, 1865 — -this woman, Cornelia, was, by a minister of the gospel, but without license, married to said Jim Bell in Dallas county, and that after her marriage she lived with Jim Bell for several years, and while living with him as his wife bore him four children, among them George Bell, the others having died, in infancy. In other words, this woman, Cornelia, by her testimony, if her testimony was true, brought herself, as the wife of Jim Bell, within the ordinance of September 29, 1865, which was construed and enforced by this court in Washington v. Washington, 69 Ala. 281. In the case of Washington v. Washington, the fact of the slave marriage and of the living together thereafter by the parties as husband and wife until the fall of 1866 was practically without dispute. In the instant case the only evidence which corroborates that of Cornelia as to her alleged marriage with Jim Bell is the evidence of her son, George Bell, unless, indeed, it be the fact that Jim Bell acknowledged that he was the father of George Bell, and after his marriage to Mary Goldson took George to live with him.
The fact that Jim Bell acknowledged George as his son we regard as possessing practically no value as evidence. The average negro, as a slave, and for a good many years after emancipation, regarded concubinage with as much complacency as did the patriarchs of old, and recognized, without hesitation or sense of shame, the child begotten by him out of wedlock. Neither are we disposed to place much faith in the uncorroborated *655statements of Cornelia and George as to the alleged marriage. Cornelia claims that the preacher married her and Jim “out of the book,” but she produced no person who witnessed this marriage, and in this statement she is contradicted by Bill Bell, a brother of Jim Bell. It is true that Bill Bell is himself contradicted, but we are inclined to think that his testimony is of as much value as that of a woman who, if her testimony is true, committed a felony when she married Jackson, and deliberately bastardized her children by Jackson in order that she might share in the fund to which we have above referred. Neither are we disposed to place much reliance upon the testimony of George. He was quite a young child when his father married Mary Gold-son, and while he claims that he remembers the time when his father and Cornelia lived together, and remembers that they recognized each other as husband and wife, it should be remembered that he made no such claim at any time to Mary Goldson during the 35 years that his father lived with her as her husband, and seems to have refreshed his recollection as to these early incidents of his childhood only after this $1,102.24 came into the hands of Jim Bell’s administrator. At any rate he nowhere testifies that he, at any time, questioned the legality of his father’s marriage to Mary Goldson, or of his mother’s marriage to Jackson, until after his father’s death.
2. Marriage is a solemn thing. Upon it depends the title to our lands, the claim to our family names, and the vast interests which the laws governing the subject of the descent and distribution of the estates of those lying intestate protect. When, therefore, a marriage between a man and a woman is shown by the public records to have been duly solemnized, it should take a strong showing, indeed, for that marriage, in a pro*656ceeding of this sort, to be held for naught. The evidence showing that such a marriage was invalid — that children the issue of such a marriage are illegitimate —should be clear indeed.
When the fact of marriage rests in parol, then the law looks to the acts and conduct of the parties to ascertain whether they were, in fact, ever married to each other. In the instant case Cornelia and Jim Bell each did a thing which sharply challenged the truth of Cornelia’s statements as to what the true relations between her and Jim Bell actually were, viz., Cornelia and Jim Bell each married — Cornelia, a man named Jackson, and Jim Bell the woman named Mary Gold-son. “The weight of authority and the decision of this court support the proposition that the presumptions of an actual marriage from the fact of continued cohabitation, etc., is rebutted by the fact of a subsequent permanent .separation, without apparent cause, and the actual marriage soon after of one of the parties.”— Moore v. Heineke, 119 Ala. 627, 24 South. 374. In the instant case, both pa/rties married; and, while Cornelia, to bring herself within the operation of the ordinance of September, 1865, referred to in Washington v. Washington, supra, testified that she and Jim were married by a minister of the gospel, this part of her testimony is without corroboration, and is in fact contradicted by her subsequent marriage to Jackson. She may possibly have testified truthfully, but, if so, she needed testimony independent of her own to overcome her subsequent inconsistent act, viz., her marriage to Jackson, which rendered her a felon in the eyes of the law, if she was, when she married Jackson, as she now claims to have been, a married woman. George Bell’s testimony does not help her. George was not born, according to all the testimony, until some time in 1867 — two *657years after his mother’s alleged marriage to Jim Bell. According to Ms testimony, Jim Bell, before he married Mary Goldson, was married to Harriet Winston, and he brought Harriet Winston in as a witness to prove this fact. Harriet swore that she also married Jim Bell before he married Mary, and that she lived with him as his wife about five years. The records of Dallas county show that Jim married Mary Goldson in November, 1875, and George could then have been only about eight-years old. He claims that he lived with Jim Bell and Harriet Winston for some time before Jim was married to said Mary Goldson. If Harriet Winston swore truthfully — and she was the only witness on the part of appellants to the facts except the appellants themselves — then Jim Bell and Cornelia did not live together after 1870 and George could not have been, in 1870, more than three or four years old. It thus seems clear that George could not, in the nature of things, have known anything of the relations between his father and Cornelia. It is true that Cornelia claims to have lived with Jim for several years. It is also true that George claims to be old enough to remember when his father and mother lived together. But it is also true that he and Cornelia produced as their witness Harriet Winston and, in doing so, vouched for the truth of her statement that she also married Jim Bell, and that she lived with him for about five years. She testified: “After Jim Bell and myself were married, he brought a child to the place. The man here, George Bell, is the same boy that he brought. Jim Bell stayed with me about five years. I don’t know how old George was when he was brought to me.” It is, however, a noticeable fact that Harriet Winston does not claim that she ever heard of the alleged marriage of Jim Bell to Cornelia.
*658There is one fact in this record to which we can look with absolute confidence: Jim Bell was married to Mary Goldson in November, 1875. That fact is shown by the public records of Dallas county. We also know that after that marriage Jim Bell and Mary Goldson lived together as husband and wife for a period of 35 years, and until Jim Bell died. We do not think that this marriage can be held for naught, and the children of that marriage held to be bastards, upon the showing-made by the testimony of Cornelia Jackson, George Bell, and Harriet Winston. The testimony of these people is too unsatisfactory and, in places too contradictory for us to hold to it as the truth and we have referred to its main features only for the purpose of illustrating its unsatisfactory character.
The probate judge, it is true, had evidence before him which we do not possess, viz., he had before him the demeanor of the witnesses while they testified before him. That evidence, however, can not affect our opinion. The witnesses may have- possessed the demeanor most circumspect, and they may have given in their testimony with the most faithful air of truth. Their evidence, no matter how impressively it may have fallen from their lips, is not sufficient to overcome the strong presumption with which the law surrounds the marriage which was solemnized in November, 1875; and we must get something more than the testimony of a woman who undertakes to show that she is a bigamist, and something more than the testimony of the son of that woman —a son whose own testimony shows that his recollection as to the events to Nhich he testifies cannot be reliable — before we can consent that a status so well defined as that which existed between Jim Bell and Mary Goldson for a period of 35 years shall be overturned. The testimony of these two witnesses may be true, but *659it bears, within itself, too many evidences of its own falsity for us to place that high reliance upon it which the circumstances of this case demand.
Taking into consideration the extremely strong presumptions with which the law surrounds the marriage of Jim Bell and Mary Goldson, and the long period during which those parties, after that marriage, lived together as husband and wife, taking into consideration the inherent evidences of falsity which appear in the testimony of Cornelia Jackson, George Bell, and Harriet Winston, and the peculiar circumstances which gave rise to that evidence, it seems to us that the decree of the probate court was palpably against the evidence, and that it cannot be sustained.
3. The circuit judge evidently came to the above conclusions. We think that his judgment should be affirmed.
Sayre, J., concurs in the above.